Kinkade, J.,
dissenting.
I find mySelf entirely unable to agree with my associates *625in. the conclusions reached in this ease. It would be idle, in the time at hand, to attempt to make a statement of this case. I think the statement of the case by counsel, together with the reading of the agreed statement of facts, occupied between an hour and a half and two hours, and occupied no more time than it should have occupied; and the opinion expressed by1 the majority of the court has occupied over an hour. So that 'it will Be apparent that if I made any attempt to state this case in detail there would be considerable said on the subject, If this court had many cases that had the facts and the history this case has, it would not need any other litigation brought in to keep it continually busy, and very busy.
This ease has had a very- great deal of attention from this court. I will content myself with simply stating briefly a few things. First, in my judgment, the donor, Mr. Scott, had no such notion in mind in using the term “University of Arts and Trades,” as the university that it is now contended exists in the city of Toledo. Second, I think the university as it is now contended exists in the .city of Toledo in no wise meets the requirements of the definition of a university, as laid down in the statute. I have no trouble at all in reaching the conclusion that the legislature had full and ample power to do all that it attempted to do in Gen. Code. 7915 and 7905, and it does not seem to me that they have disturbed any vested rights or have gone beyond the point that they might rightfully go.
I have no difficulty in concluding in this ease that this property is and should be, all of it, clearly within the control of the board of education of the city of Toledo, and I do not see that the city is denied the right to have anything to say about what should be done with this property in the future, when the board of education consists of members elected by the citizens of the city of Toledo, who may be changed at any timé.
I wish I had time to review this case. It would not enlighten counsel any. I will sum the whole matter up by saying this: I think the position taken in this case and the authorities cited to support the position by the counsel for the board of education and the counsel representing the Scott heirs, has *626not at all been met by the other side, and I agree entirely with the position taken by counsel representing the board of education and the Scott heirs in this Gase, and so thinking, of course, I cannot agree with the conclusion reached by the majority of the court.